MEMORANDUM OPINION
            Nos. 04-11-00128-CR, 04-11-00129-CR, 04-11-00130-CR & 04-11-00131-CR

                                         Michael ARAGON,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                    From the 187th Judicial District Court, Bexar County, Texas
            Trial Court Nos. 2009CR0782, 2009CR4070, 2010CR8602 & 2010CR9414W
                           Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 30, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed sentence in each of the underlying causes on January 3, 2011.

Because appellant did not file a motion for new trial, the notice of appeal was due to be filed

February 2, 2011. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of

appeal was due on February 17, 2011. TEX. R. APP. P. 26.3. Appellant filed a notice of appeal

on February 14, 2011, which was post-marked on February 11, 2011; however, appellant did not

file a motion for extension of time.
                                    04-11-00128-CR, 04-11-00129-CR, 04-11-00130-CR, & 04-11-00131-CR


       A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction. See

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). A late notice of appeal may be

considered timely so as to invoke a court of appeals’ jurisdiction if (1) it is filed within fifteen

days of the last day allowed for filing, (2) a motion for extension of time is filed in the court of

appeals within fifteen days of the last day allowed for filing the notice of appeal, and (3) the

court of appeals grants the motion for extension of time. See id. Because it appeared that the

notice of appeal was untimely filed in each of these appeals, this court ordered appellant to show

cause in writing by March 15, 2011, why these appeals should not be dismissed for lack of

jurisdiction. See id.; see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App.

1991) (out-of-time appeal from final felony conviction may be sought by filing a writ of habeas

corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure). Appellant did not

respond to this court’s order. The appeals are dismissed for lack of jurisdiction.

                                                             PER CURIAM

DO NOT PUBLISH




                                            -2-